EXHIBIT 10.6
 

 
(Date)


[Name of Executive]
[Address of Executive]
 
Re: Retention Agreement


Dear [Name of Executive]:


                     Boston Scientific Corporation (the "Company") considers it
essential to the best interests of its stockholders to foster the continuous
employment of key management personnel.  Further, the Board of Directors of the
Company (the "Board") recognizes that the possibility of a change in control
exists, and that such possibility, and the uncertainty and questions that it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders.


                     The Board has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the management of the Company, including yourself, to their assigned
duties without distraction in the face of potentially disturbing circumstances
arising from any possible change in control of the Company.


                     In order to induce you to remain in the employ of the
Company, the Company agrees that you shall receive the severance benefits set
forth in this letter agreement (this "Agreement") in the event your employment
with the Company is terminated subsequent to a Change in Control (as defined
herein) under the circumstances described below.


           1.       Termination Following Change in Control.  If a Change in
Control occurs, you will be entitled to the benefits provided in Section 2
hereof upon the subsequent termination of your employment by the Company without
Cause (as defined herein) or by you for Good Reason (as defined herein) during
the two-year period following such Change in Control (the "Covered
Period").  Any purported termination of your employment by the Company or by you
shall be communicated by a Notice of Termination to the other party hereto in
accordance with Section 8 hereof.  For purposes of this Agreement, (i)
references to termination of employment mean a “separation from service” (as
defined in

--------------------------------------------------------------------------------


 
Section 1.409A-1(h) of the Treasury Regulations) from the Company, and (ii) a
"Notice of Termination" shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.


           2.       Compensation Upon Termination.


                     (a)                Severance Benefits.  If your employment
by the Company shall be terminated during the Covered Period by the Company
without Cause or by you for Good Reason, then you shall be entitled to the
following benefits:



 
(i)
Severance Payments.




 
(1)  Amount of Payment.  The Company shall pay you in cash the full amount of
any earned but unpaid base salary through the Date of Termination at the rate in
effect at the time of the Notice of Termination, plus a cash payment for all
unused vacation time which you may have accrued as of the Date of
Termination.  The Company shall also pay you in cash a pro rata portion of the
annual bonus for the year in which your employment terminates, calculated on the
basis of your target bonus for that year and on the assumption that all
performance targets have been or will be achieved.  In addition, the Company
shall pay you in a cash lump sum, an amount (the "Severance Payment") equal to
three times the sum of (A) your base salary on the Termination Date (without
giving effect to any salary reductions which satisfy the definition of "Good
Reason"), (B) the greater of (x) the most recent bonus paid to you (which shall
be deemed to be the sum of (I) the cash bonus amount most recently paid to you
and (II) the value of restricted stock (calculated as of the date of vesting)
issued to you as bonus compensation that vested (other than restricted stock
that vested solely by virtue of the Change in Control) within the immediately
preceding year) plus the value of any other shares of stock issued to you
without forfeiture provisions as bonus compensation within the immediately
preceding year and (y) your target bonus in effect for the year in which the
Change in Control occurred (calculated assuming that all performance targets
have been or will be achieved) and (C) $25,000.  The Severance Payment shall be
in lieu of any other severance payments which you are entitled to receive under
any other severance pay plan or arrangement sponsored by the Company or any of
its subsidiaries;.

 

--------------------------------------------------------------------------------



 
(2)  Timing of Payment.  Subject to Section 2(b), the Company shall pay the
amounts due to you under this Section 2(a)(i) within 5 days of the Date of
Termination, and in all events such amounts shall be paid no later than 90 days
after the Date of Termination.

 

 
(ii)
Benefit Continuation.  Subject to your compliance with the non-solicitation and
confidentiality provisions described in Section 6, you and your eligible
dependents shall continue to be eligible to participate during the Benefit
Continuation Period (as hereinafter defined) in the medical, dental, health,
life and other welfare benefit plans and arrangements applicable to you
immediately prior to your termination of employment on the same terms and
conditions in effect for you and your dependents immediately prior to such
termination; provided that the provision of such benefits in each calendar year
during the Benefit Continuation Period does not affect the provision of such
benefits in any other calendar year during the Benefit Continuation Period.  For
purposes of the previous sentence, "Benefit Continuation Period" means the
period beginning on the Date of Termination and ending on the earlier to occur
of (i) the third anniversary of the Date of Termination and (ii) the date that
you and your dependents are eligible for coverage under the plans of a
subsequent employer which provide substantially equivalent or greater benefits
to you and your dependents.  The right to participate in the benefit plans under
this Section 2(a)(ii) is not subject to liquidation or exchange for any other
benefit;




 
(iii)
Legal Fees and Expenses.  The Company shall also pay you in cash all legal fees
and expenses, if any, incurred by you in contesting or disputing any such
termination or in seeking to obtain or enforce any right or benefit provided by
this Agreement if such expenses are incurred on or prior to the December 31 of
the second calendar year following the calendar year in which the Date of
Termination occurs, such payment(s) to be made on or before the December 31 of
the third calendar year following the calendar year(s) in which the Date of
Termination occurs; provided, however, that the amount of the payments and
reimbursements under this Section 2(a)(iii) shall not exceed $100,000; and
provided, further, that no

 

--------------------------------------------------------------------------------



 
 
such legal fees or expenses shall be reimbursed if it is determined by the
applicable arbitral panel or other tribunal that your claim is entirely without
merit.  Furthermore, nothing shall prohibit the arbitral panel or other tribunal
from awarding legal fees in excess of $100,000 if, in the interests of fairness
and equity, the arbitral panel or other tribunal deems such award
appropriate.  The right to receive payments and reimbursements under this
Section 2(a)(iii) is not subject to liquidation or exchange for any other
benefit.

 
       (b)               Specified Employee.  Notwithstanding anything to the
contrary in this Agreement, if you are a “specified employee” as hereinafter
defined at the time of the Date of Termination, any and all amounts payable in
connection with your termination of employment (including amounts payable under
this Section 2 and Section 3) that constitute deferred compensation subject to
Section 409A of the Code, as determined by the Committee in its sole discretion,
and that would (but for this sentence) be payable within six months following
the Date of Termination, shall instead be paid on the date that follows the Date
of Termination by six months and one day (the “Specified Employee Payment
Date”).  The provision of benefits pursuant to Section 2(a)(ii) that constitute
deferred compensation under Section 409A of the Code will not be provided
in-kind during the first six months following the Date of Termination, but
rather will be continued by your payment of any applicable premiums for which
you will be reimbursed on the Specified Employee Payment Date.  The provision of
in-kind benefits will commence on the Specified Employee Payment Date in
accordance with Section 2(a)(ii).  For purposes of this Agreement, the term
“specified employee” means an individual who is determined by the Committee to
be a specified employee as defined in Section 409A(a)(2)(B)(i) of the Code.  The
Committee may, but need not, elect in writing, subject to the applicable
limitations under Section 409A of the Code, any of the special elective rules
prescribed in Section 1.409A-1(i) of the Treasury Regulations for purposes of
determining “specified employee” status.  Any such written election shall be
deemed part of this Agreement.

 
                     (c)                No Mitigation.  You shall not be
required to mitigate the amount of any payment or benefit provided for in this
Section 2 by seeking other employment or otherwise.
 
 

--------------------------------------------------------------------------------

 

           3.       Additional Payment.


                     (a)                Gross-Up Payment.  Notwithstanding
anything herein to the contrary, if it is determined that any Payment (as
defined herein) would be subject to the excise tax imposed by Section 4999 of
the Code or any interest or penalties with respect to such excise tax (such
excise tax, together with any interest or penalties thereon, is herein referred
to as an "Excise Tax"), then you shall be entitled to an additional cash payment
(a "Gross-Up Payment") in an amount that will place you in the same after-tax
economic position that you would have enjoyed if the Excise Tax had not applied
to the Payment.  The amount of the Gross-Up Payment shall be determined by the
Accounting Firm (as defined herein) in accordance with such formula as the
Accounting Firm deems appropriate.  No Gross-Up Payments shall be payable
hereunder if the Accounting Firm determines that the Payments are not subject to
an Excise Tax.  The Accounting Firm shall be paid by the Company for services
performed hereunder.  All payments made under this Section 3 shall be made in
accordance with Section 1.409A-3(i)(1)(v) of the Treasury Regulations.


                     (b)                Determination of Gross-Up
Payment.  Subject to the provisions of Section 3(c), all determinations required
under this Section 3, including whether a Gross-Up Payment is required, the
amount of the Payments constituting “excess parachute payments, ” and the amount
of the Gross-Up Payment, shall be made by the Accounting Firm, which shall
provide detailed supporting calculations both to you and the Company within
fifteen days of any date reasonably requested by you or the Company on which a
determination under this Section 3 is necessary or advisable.  The Company shall
pay you in cash the initial Gross-Up Payment within five days of the receipt by
you and the Company of the Accounting Firm's determination; provided, however,
that in any event such payment will be made by the December 31 of the calendar
year following the calendar year in which you pay the Excise Tax.  If the
Accounting Firm determines that no Excise Tax is payable by you, the Company
shall cause the Accounting Firm to provide you with an opinion that the
Accounting Firm has substantial authority under the Code and Regulations not to
report an Excise Tax on your federal income tax return.  Any determination by
the Accounting Firm shall be binding upon you and the Company.  If the initial
Gross-Up Payment is insufficient to completely place you in the same after-tax
economic position that you would have enjoyed if the Excise Tax had not applied
to the Payments (hereinafter an "Underpayment"), the Company, after exhausting
its remedies under Section 3(c) below, shall promptly pay you in cash an
additional Gross-Up Payment in respect of the Underpayment.

--------------------------------------------------------------------------------




                     (c)                Procedures.  You shall notify the
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of a Gross-Up
Payment.  Such notice shall be given as soon as practicable after you know of
such claim and shall apprise the Company of the nature of the claim and the date
on which the claim is requested to be paid.  You agree not to pay the claim
until the expiration of the thirty-day period following the date on which you
notify the Company, or such shorter period ending on the date the Taxes with
respect to such claim are due (the "Notice Period").  If the Company notifies
you in writing prior to the expiration of the Notice Period that it desires to
contest the claim, you shall:  (i) give the Company any information reasonably
requested by the Company relating to the claim; (ii) take such action in
connection with the claim as the Company may reasonably request, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company and reasonably acceptable to you;
(iii) cooperate with the Company in good faith in contesting the claim; and (iv)
permit the Company to participate in any proceedings relating to the claim.  You
shall permit the Company to control all proceedings related to the claim and, at
its option, permit the Company to pursue or forgo any and all administrative
appeals, proceedings, hearings, and conferences with the taxing authority in
respect of such claim.  If requested by the Company, you agree either to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner
and to prosecute such contest to a determination  before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate courts
as the Company shall determine; provided, however, that, if the Company directs
you to pay such claim and pursue a refund, the Company shall advance the amount
of such payment to you on an after-tax and interest-free basis (the
"Advance").  The Company's control of the contest related to the claim shall be
limited to the issues related to the Gross-Up Payment and you shall be entitled
to settle or contest, as the case may be, any other issues raised by the
Internal Revenue Service or other taxing authority.  If the Company does not
notify you in writing prior to the end of the Notice Period of its desire to
contest the claim, the Company shall pay you in cash an additional Gross-Up
Payment in respect of the excess parachute payments that are the subject of the
claim, and you agree to pay the amount of the Excise Tax that is the subject of
the claim to the applicable taxing authority in accordance with applicable
law.  Any such additional Gross-Up Payment will be paid to you no later than the
December 31 of the calendar year following the calendar year in which you pay
the Excise Tax.



--------------------------------------------------------------------------------


                     (d)                Repayments.  If, after receipt by you of
an Advance, you become entitled to a refund with respect to the claim to which
such Advance relates, you shall pay the Company the amount of the refund
(together with any interest paid or credited thereon after Taxes applicable
thereto).  If, after receipt by you of an Advance, a determination is made that
you shall not be entitled to any refund with respect to the claim and the
Company does not promptly notify you of its intent to contest the denial of
refund, then the amount of the Advance shall not be required to be repaid by you
and the amount thereof shall offset the amount of the additional Gross-Up
Payment then owing to you.


                     (e)                Further Assurances.  The Company shall
indemnify you and hold you harmless, on an after-tax basis, from any costs,
expenses, penalties, fines, interest or other liabilities ("Losses") incurred by
you with respect to the exercise by the Company of any of its rights under this
Section 3, including, without limitation, any Losses related to the Company's
decision to contest a claim or any imputed income to you resulting from any
Advance or action taken on your behalf by the Company hereunder.  The Company
shall pay all legal fees and expenses incurred under this Section 3, and shall
promptly, and no later than the December 31 of the calendar year following the
calendar year in which you incur expenses, reimburse you for the reasonable
expenses incurred by you in connection with any actions taken by the Company or
required to be taken by you hereunder.  The Company shall also pay all of the
fees and expenses of the Accounting Firm, including, without limitation, the
fees and expenses related to the opinion referred to in Section 3(b).


           4.       Equity Incentive Awards.


                  (a)                Options. All options granted to you under
the Company’s equity incentive plans will immediately become exercisable upon a
Change in Control (as defined herein).


    (b)               Restricted Stock Awards.  All restricted stock awards will
immediately become free from restriction upon a Change in Control (as defined
herein).

--------------------------------------------------------------------------------




5.        Successors; Binding Agreement.


                     (a)                Assumption By Successor.  The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled hereunder if you had terminated your employment for Good
Reason following a Change in Control, except that for purposes of implementing
the foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination.  As used in this Agreement, "the Company" shall
mean the Company as hereinbefore defined and any successor to its business or
assets which assumes and agrees to perform this Agreement by operation of law,
by agreement or otherwise.


                     (b)                Enforceability By Beneficiaries.  This
Agreement shall inure to the benefit of and be enforceable by your personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.


           6.        Nonsolicitation; Confidentiality


                     (a)                Nonsolicitation.  For three years
following your Date of Termination, you shall not, without the prior written
consent of the Company, directly or indirectly, as a sole proprietor, member of
a partnership, stockholder or investor, officer or director of a corporation, or
as an employee, associate, consultant, independent contractor or agent of any
person, partnership, corporation or other business organization or entity other
than the Company:  (i) solicit or endeavor to entice away from the Company or
any of its affiliates or subsidiaries, any person or entity who is, or, during
the then most recent

--------------------------------------------------------------------------------


12-month period, was, employed by, or had served as an agent or key consultant
of, the Company or any of its subsidiaries, or (ii) solicit or endeavor to
entice away from the Company or any of its subsidiaries any person or entity who
is, or was within the then most recent 12-month period, a customer or client (or
reasonably anticipated (to your general knowledge or the public's general
knowledge) to become a customer or client) of the Company or any of its
subsidiaries.


                     (b)                Confidentiality.  On and after the date
of this Agreement, you will not, except in the performance of your obligations
to the Company hereunder or as may otherwise be approved in advance by the
Board, directly or indirectly, disclose or use (except for the direct benefit of
the Company) any confidential information that you may learn or have learned by
reason of your association with the Company, any customer or client of the
Company or any of their respective subsidiaries and affiliates.  The term
"confidential information" includes all data, analyses, reports,
interpretations, forecasts, documents and information in any form concerning or
otherwise reflecting information and concerning the Company and its affairs,
including, without limitation, with respect to clients, products, policies,
procedures, methodologies, trade secrets and other intellectual property,
systems, personnel, confidential reports, technical information, financial
information, business transactions, business plans, prospects or opportunities,
but shall exclude any portion of such information that (i) was acquired by you
prior to your employment by, or other association with, the Company or any
affiliated or predecessor entity, (ii) is or becomes generally available to the
public or is generally known in the industry or industries in which the Company
or any customer or client of the Company operates, in each case other than as a
result of disclosure by you in violation of this Section 6 or (iii) you are
required to disclose under any applicable laws, regulations or directives of any
government agency, tribunal or authority having jurisdiction in the matter or
under subpoena or other process of law.  As used in this Section 6, an
"affiliate" of a person or entity is a person or entity in control of,
controlled by, or in common control with, such first person or entity.


           7.       Definitions.  For purposes of this Agreement, the following
capitalized words shall have the meanings set forth below:


                     "Accounting Firm" shall mean the then-current independent
auditors of the Company or, if such firm is unable or unwilling to perform such
calculations, such other national accounting firm as shall be designated by
agreement between you and the Company.

--------------------------------------------------------------------------------




                     "Cause" shall mean the willful engaging by you in criminal
or fraudulent acts or gross misconduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise.  No act or failure to act on
your part shall be deemed "willful" unless done, or omitted to be done, by you
not in good faith and without reasonable belief that your action or omission was
in the best interest of the Company.  Notwithstanding the foregoing, you shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board you were guilty of conduct set forth above in the first sentence of this
subsection and specifying the particulars thereof in detail.


                     "Change in Control" shall mean the happening of any of the
following:



 
(a)
The acquisition, other than from the Company, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act")) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Company Voting Securities"); provided, however,
that any acquisition by (x) any non-corporate shareholder of the Company as of
the effective date of the initial registration of an offering of Stock under the
Securities Act of 1933, (y) the Company or any of its affiliates or
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (z) any corporation with
respect to which, following such acquisition, more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and combined
voting power of the then outstanding voting

 

--------------------------------------------------------------------------------





 
 
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such acquisition in substantially the same
proportion as their ownership, immediately prior to  such acquisition, of the
Outstanding Common Stock and Company Voting Securities, as the case may be,
shall not constitute a Change in Control of the Company; or

 

 
(b)
Individuals who, as of the effective date of the initial registration of an
offering of Stock under the Securities Act of 1933, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to such
effective date whose election or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act); or




 
(c)
Consummation of a reorganization, merger, consolidation or similar transaction
involving the Company (a "Business Combination"), in each case, with respect to
which all or substantially all of the individuals and entities who were the
respective beneficial owners of the Outstanding Company Common Stock and Company
Voting Securities immediately prior to such Business Combination do not own
beneficially, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination in substantially the same proportion as their ownership immediately
prior to such Business Combination of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be; or




--------------------------------------------------------------------------------



 
(d)
A complete liquidation or dissolution of the Company or a sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than 60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directions is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Company Voting Securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the Outstanding Company
Common Stock and Company Voting Securities, as the case may be, immediately
prior to such sale or disposition.




 
Notwithstanding the foregoing, with respect to any amounts payable under this
Agreement that are subject to Section 409A of the Code where the payment is to
be accelerated in connection with the Change of Control, no event(s) set forth
above shall constitute a Change in Control for purposes of the Agreement unless
such event(s) also constitutes a “change in the ownership”, “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company as defined under Section 409A of the Code.



                      "Code" shall mean the Internal Revenue Code of 1986, as
amended, and any successor provisions thereto.


                      "Date of Termination" shall be the date on which you
experience a “separation from service” (as defined in Section 1.409A-1(h) of the
Treasury Regulations) from the Company upon the termination of your employment
by the Company without Cause or by you for Good Reason.  Such Date of
Termination shall be the date specified in the Notice of Termination (which, in
the case of a termination by the Company without Cause shall not be less than 30
days, and in the case of a resignation by you for Good Reason shall not be less
than 30 nor more than 60 days from the date such Notice of Termination is
given); provided, that if within 30 days after any Notice of Termination is
given the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the Date of Termination shall
be the

--------------------------------------------------------------------------------


date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (which is not
appealable or the time for appeal therefrom having expired and no appeal having
been perfected); provided, further, that the Date of Termination shall be
extended by a notice of dispute only if such notice is given in good faith and
the party giving such notice pursues the resolution of such dispute with
reasonable diligence.  Notwithstanding the pendency of any such dispute, the
Company will continue to pay you your full compensation in effect when the
notice giving rise to the dispute was given and continue you as a participant in
all compensation, benefit, and insurance plans and perquisites in which you were
participating when the notice giving rise to the dispute was given, until the
dispute is finally resolved in accordance with this Subsection.  Amounts paid
under this Subsection are in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any other amounts due under
this Agreement.


"Good Reason" shall mean, without your express written consent, any of the
following:


(a)
A meaningful and detrimental alteration in your position or in the nature or
status of your responsibilities (including those as a director of the Company,
if any) from those in effect immediately prior to the Change in Control;



(b)
A reduction by the Company in your annual base salary as in effect on the date
hereof or as the same may be increased from time to time; a failure by the
Company to increase your salary at a rate commensurate with that of other key
executives of the Company; a reduction in your annual bonus (expressed as a
percentage of base salary) below the target in effect for you immediately prior
to the Change in Control; or any adverse change in your long-term incentive
opportunities in comparison to those in effect prior to the Change in Control.



(c)
The relocation of the office of the Company where you are employed at the time
of the Change in Control (the "CIC Location") to a location which is more than
50 miles away from the CIC Location or the Company's requiring you to be based
more than 50 miles away from the CIC Location (except for required travel on the
Company's business to an extent substantially consistent with your customary
business travel obligations in the ordinary course of business prior to the
Change in Control);




--------------------------------------------------------------------------------


(d)
The failure by the Company to continue in effect any incentive or deferred
compensation plan in which you participate or the failure by the Company to
continue your participation therein on at least as favorable a basis, both in
terms of the amount of benefits provided and the level of your participation
relative to other participants, as existed at the time of the Change in Control;



(e)
The failure by the Company to continue to provide you with benefits at least as
favorable as those enjoyed by you under any of the Company's retirement, life
insurance, medical, health and accident, disability or savings plans in which
you were participating at the time of the Change in Control; the taking of any
action by the Company that would directly or indirectly materially reduce any of
such benefits or deprive you of any material perquisite enjoyed by you at the
time of the Change in Control including without limitation, the use of a car,
secretary, office space, telephones, expense reimbursement and club dues; or the
failure by the Company to provide you with the number of paid vacation days to
which you are entitled on the basis of years of service with the Company in
accordance with the Company's normal vacation policy in effect at the time of
the Change in Control;



(f)
The failure of the Company to pay you any amounts of salary, bonus or expense
reimbursement then owed to you or the failure of the Company to adhere to its
payroll and other compensation schedules in place just prior to the Change in
Control;



(g)
The failure of the Company to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement, as contemplated in Section 5
hereof or, if the business of the Company for which your services are
principally performed is sold at any time after a Change in Control, the
purchaser of such business shall fail to agree to provide you with the same or a
comparable position, duties, compensation and benefits (as described in
subsections (iv) and (v) above) as provided to you by the Company immediately
prior to the Change in Control; or




--------------------------------------------------------------------------------


(h)
Any purported termination of your employment which is not effected pursuant to a
Notice of Termination satisfying the requirements of Section 1 (and, if
applicable, the requirements set out in the definition of "Cause" above); for
purposes of this Agreement, no such purported termination shall be effective.



                      "Payment" means (i) any amount due or paid to you under
this Agreement, (ii) any amount that is due or paid to you under any plan,
program or arrangement of the Company and its subsidiaries, and (iii) any amount
or benefit that is due or payable to you under this Agreement or under any plan,
program or arrangement of the Company and its subsidiaries not otherwise covered
under clause (i) or (ii) hereof which must reasonably be taken into account
under Section 280G of the Code and the Regulations in determining the amount of
the "parachute payments" received by you, including, without limitation, any
amounts which must be taken into account under the Code and Regulations as a
result of (x) the acceleration of the vesting of Options, restricted stock or
other equity awards, (y) the acceleration of the time at which any payment or
benefit is receivable by you or (z) any contingent severance or other amounts
that are payable to you.


                      "Regulations" shall mean the proposed, temporary and final
regulations under Section 280G of the Code or any successor provision thereto.


                      "Taxes" shall mean the federal, state and local income
taxes to which you are subject at the time of determination, calculated on the
basis of the highest marginal rates then in effect, plus any additional payroll
or withholding taxes to which you are then subject.


           8.       Notice.  For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to,
General Counsel, Boston Scientific Corporation, One Boston Scientific Place,
Natick, MA 01760-1537, or to you at the address set forth on the signature page
of this Agreement or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.

--------------------------------------------------------------------------------




           9.       Miscellaneous.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party that are not expressly set forth in this Agreement and this
Agreement shall supersede all prior agreements, negotiations, correspondence,
undertakings and communications of the parties, oral or written, with respect to
the subject matter hereof.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts.


           10.     Validity.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.


           11.     Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


           12.     Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Boston in accordance with the rules of the American Arbitration Association then
in effect.  Judgment may be entered on the arbitrator's award in any court
having jurisdiction; provided, however, that you shall be entitled to seek
specific performance of your right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.


           13.     No Contract of Employment.  Nothing in this Agreement shall
be construed as giving you any right to be retained in the employ of the
Company.


           14.     Headings.  The headings contained in this Agreement are
intended solely for convenience and shall not affect the rights of the parties
to this Agreement.



--------------------------------------------------------------------------------




If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.


Sincerely,


 BOSTON SCIENTIFIC CORPORATION
 
 
By  /s/ James R.
Tobin                                                                         
James R. Tobin
President and Chief Executive Officer










The foregoing is accepted and agreed to.




_________________________________                                                      

[Name of Executive]















 
 

--------------------------------------------------------------------------------

 
